UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


KYLE MATTHEW SCHRADER,                           §
                                                 §
                Movant,                          §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:20-CV-403
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
                Respondent.                      §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Kyle Matthew Schrader, an inmate confined at the Jefferson County Jail, proceeding pro

se, filed this motion to vacate, set aside or correct sentence pursuant to 28 U.S.C. § 2255.

         The court previously referred the motion to vacate to the Honorable Keith F. Giblin,

United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws

and orders of this court. The magistrate judge has submitted a Report and Recommendation of

United States Magistrate Judge recommending that movant’s motion for voluntary dismissal be

granted and the motion to vacate dismissed without prejudice pursuant to Federal Rule of Civil

Procedure 41(a).

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the Report

and Recommendation.
                                           ORDER

      Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. The motion for voluntary dismissal is

GRANTED. A final judgment will be entered dismissing the motion to vacate.


       SIGNED at Beaumont, Texas, this 2nd day of June, 2021.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               2
